Citation Nr: 0308243	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-10 999	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

1.  Entitlement to service connection for nicotine dependency

2.  Entitlement to a respiratory condition (pulmonary and 
lung) as secondary to smoking and nicotine dependency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the RO which denied service connection for 
a nicotine dependency and for a respiratory condition as 
secondary to a nicotine dependency.

The veteran canceled his scheduled April 2003 Board hearing.


FINDINGS OF FACT

1.  Nicotine dependence was incurred in service.

2.  A respiratory condition (pulmonary and lung) is shown to 
be related to nicotine dependency.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1993); 
VAOPGCPREC 2-93 (1993); VAOPGCPREC 19-97 (1997).

2.  A respiratory condition (pulmonary and lung) is due to or 
the proximate result of service-connected disability 
(nicotine dependency).  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (1993); 
VAOPGCPREC 2-93 (1993); VAOPGCPREC 19-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law and its implementing regulations were passed which 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The veteran and his representative were provided with a copy 
of the appealed November 1997 rating decision, an April 1999 
statement of the case, and a supplement statement of the case 
dated in February 2000.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

The VA submitted a January 1997 letter to the veteran which 
informed him of the legal criteria for claims based on 
tobacco use.  In an April 1997 VA letter, the veteran was 
informed of the type of evidence he was responsible for 
submitting and he was also informed that VA would obtain all 
VA medical reports once being informed of the date and the 
name of the facility.  Additionally, in a January 2003 VA 
letter, the veteran was once again informed of the evidence 
he was responsible for submitting, what evidence VA had 
associated with the claims file, and what the evidence must 
show to establish entitlement.  In that same letter, the 
veteran was also notified of the VCAA.  The Board observes 
that the aforementioned correspondences informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in an effort to substantiate his 
claims.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical and personnel 
records, postservice medical records, including VA and 
private examinations, and assertions made by the veteran and 
his representative in support of his claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims of service connection poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Analysis

In written correspondences from 1993 to 2003 and during an 
October 1999 RO hearing, the veteran and his representative 
asserted that the veteran first smoked during service and 
that he developed a nicotine dependency in service which 
caused him to smoke, which in turned caused him to develop a 
respiratory/lung condition.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

Further, recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.300 (2001).  This statute 
and its implementing regulation, however, apply only to 
claims filed after June 9, 1998; the veteran filed his claims 
in August 1993.  In this regard, the Board notes that where, 
as here the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Because the veteran's claims were filed in 
August 1993, the Board will consider the law as it existed 
prior to June 9, 1998.

The Board observes that medical reports dated from the 1970's 
to 1999 show that the veteran has a respiratory disorder 
which has been diagnosed as chronic obstructive pulmonary 
disorder (COPD), bronchitis, mild to moderate emphysema, 
secondary to smoking, mild obstructive airways dysfunction at 
low volumes, and obstructive airways dysfunction, secondary 
to smoking cigarettes.  Service medical records show that 
when the veteran was hospitalized from August 1963 to 
September 1963 for pneumonia, it was reported that he smoked 
one pack of cigarettes a day.  A March 1982 hospital 
discharge report diagnosed excessive cigarette abuse.  In 
October 1990 letters, John T. Pellicone stated that the 
veteran had mild to moderate emphysema changes secondary to 
smoking and that he had obstructive airways dysfunction 
secondary to smoking.  A VA examiner, in August 1994, stated 
that he had reviewed the veteran's claims file and that his 
pulmonary function studies were consistent with COPD.  He 
noted that the veteran had a long history of smoking and 
opined that the veteran had COPD with major contributory 
cause being cigarette smoking.  Dr. Pellicone, in a February 
1998 statement, reported that the veteran began smoking 
cigarettes during service and that it was likely that he 
developed a nicotine dependence at that time.  He further 
stated that the veteran's pulmonary condition was 
attributable to the injurious effects of cigarette smoking, a 
habit which was perpetuated by continuous nicotine addiction.  
The veteran testified at his October 1999 RO hearing that the 
Dr. Pellicone, in connection with his opinion, reviewed a 
September 1963 service medical record, which showed that he 
smoked one pack of cigarettes a day.

The Board finds that the evidence supports the claim of 
service connection for nicotine dependence and for a 
respiratory disorder as secondary to nicotine dependence.  In 
this regard, the Board finds that the veteran's assertion 
that he first began smoking in service to be credible.  The 
Board also finds that Dr. Pellicone's opinion that the 
veteran developed a nicotine dependency in service is 
probative and consistent with the veteran's September 1963 
service medical record which showed that the veteran smoked 
one pack of cigarettes a day.  An August 1994 VA physician's 
statement and statements by Dr. Pellicone dated in October 
1990 and February 1998 link the veteran's current respiratory 
condition to smoking.  Given the foregoing, the Board 
concludes that the evidence supports a finding that the 
veteran developed a nicotine dependency in service which in 
turn caused him to smoke which in turn caused his respiratory 
condition.  As such, service connection for a nicotine 
dependency and for a respiratory disorder, secondary to 
nicotine dependency is warranted.  




ORDER

Service connection for nicotine dependency is granted.

Service connection for respiratory condition (pulmonary and 
lung) as secondary to nicotine dependency is granted


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

